                     IN THE UNITED STATES DISTRICT COURT
                                                                               APR 3 2020
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                              DANVILLE DIVISION

DERWIN L.,                               )
                                         )
              Plaintiff,                 )      Case No. 4:18-cv-00048
                                         )
v.                                       )      ORDER
                                         )
ANDREW M. SAUL,                          )      By: Hon. Jackson L. Kiser
Commissioner of Social Security,         )          Senior United States District Judge
                                         )
              Defendant.                 )


       Before me is the Report and Recommendation (“R&R”) of the United States

Magistrate Judge recommending that I grant the Commissioner’s Motion for Summary

Judgment, deny Plaintiff’s Motion for Summary Judgment, and affirm the Commissioner’s

final decision. The R&R was filed on March 17, 2020, and the parties had fourteen (14) days

to file objections. No objections were filed. Accordingly, it is ORDERED and

ADJUDGED that the R&R [ECF No. 19] shall be, and hereby is, ADOPTED in its

entirety. The Commissioner’s Motion for Summary Judgment [ECF No. 17] is GRANTED,

Plaintiff’s Motion for Summary Judgment [ECF No. 16] is DENIED, and the final decision

of the Commissioner is AFFIRMED. The clerk is directed to remove this case from the

active docket of the court.

       The clerk is directed to send a copy of this Order to all counsel of record and to

Magistrate Judge Hoppe.

       ENTERED this 3rd day of April, 2020.


                                   s/Jackson L. Kiser
                                   SENIOR UNITED STATES DISTRICT JUDGE
